UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7487



JOHN WILSON,

                Plaintiff - Appellant,

          v.


ROBERT P. CROUCH, JR., U.S. Attorney Western District of
Virginia; JOSEPH W.H. MOTT, Assistant U.S. Attorney, Western
District of Virginia; ALBERTO GONZALEZ, U.S. Attorney General;
JORGE L. PASTRANA, Warden F.C.I. Miami; GEORGE BUSH, President
of U.S.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00433-jct)


Submitted:   June 5, 2008                  Decided:   June 25, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Wilson appeals the district court’s order dismissing

without prejudice his complaint, which was construed as an action

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), for failure to state a claim upon

which relief could be granted. See 28 U.S.C. § 1915A(b)(1) (2000).

In his informal brief, Wilson fails to address the district court’s

ruling that his action could not proceed because a favorable

outcome   of    the     lawsuit   would   undermine     the   validity    of   his

conviction, citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

Therefore, Wilson has waived appellate review of that issue.                   See

4th Cir. R. 34(b) (“The Court will limit its review to the issues

raised in the informal brief.”).              Accordingly, we affirm the

district court’s ruling.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and   argument    would   not     aid   the

decisional process.

                                                                         AFFIRMED




                                       -2-